 

Exhibit 10.7

 

Name:

[●]

Number of Shares of Stock Subject to Stock Option:

[●]

Exercise Price Per Share:

$[●]

Date of Grant:

[●]

 

ABIOMED, Inc.

2015 Omnibus Incentive Plan

Non-statutory Stock Option Agreement (Non-Employee Director)

This agreement (this “Agreement”) evidences the grant of a stock option by
ABIOMED, Inc. (the “Company”) to the individual named above (the “Optionee”)
pursuant to and subject to the terms of the ABIOMED, Inc. 2015 Omnibus Incentive
Plan (as amended from time to time, the “Plan”), which is incorporated herein by
reference.

1. Grant of Stock Option.  On the date of grant set forth above (the “Date of
Grant”) the Company granted to the Optionee an option (the “Stock Option”) to
purchase, on the terms provided herein and in the Plan, up to the number of
shares of Stock set forth above (each, a “Share,” and collectively, the
“Shares”) at the exercise price per Share set forth above, in each case, subject
to adjustment pursuant to Section 7 of the Plan in respect of transactions
occurring after the date hereof.

The Stock Option evidenced by this Agreement is a non-statutory option (that is,
an option that is not to be treated as a stock option described in subsection
(b) of Section 422 of the Code).  The Optionee is a member of the Board.

2. Meaning of Certain Terms.  Each initially capitalized term used but not
separately defined herein has the meaning assigned to such term in the Plan.

3. Vesting; Method of Exercise.  

 

(a)

[Vesting Terms].

 

(b)

No portion of the Stock Option may be exercised until it vests.  Each election
to exercise any vested portion of the Stock Option will be subject to the terms
and conditions of the Plan and shall be in a form acceptable to the
Administrator signed by the Optionee (or legally appointed representative, in
the event of the Optionee’s disability) or the person or persons to whom the
Stock Option is transferred by will or the applicable laws of descent and
distribution.  Each such election must be received by the Company at its
principal office or by such other party as the Administrator may prescribe and
be accompanied by payment in full as provided in the Plan.  The exercise price
may be paid by cash or check acceptable to the Administrator or by such other
means provided for in the Plan, to the extent permitted by the
Administrator.  In the event that the Stock Option is exercised by a person
other than the Optionee, the Company will be under no obligation to deliver
Shares hereunder unless and until it is satisfied as to the authority of such
individual to exercise the Stock Option and compliance with applicable
securities laws.  The latest date on which the Stock Option or any portion
thereof may be exercised will be the 10th anniversary of the Date of Grant (the
“Final Exercise Date”).  Any portion of the Stock Option that remains
outstanding and has not been exercised by the Final Exercise Date will thereupon
immediately terminate.  Upon any earlier termination of Employment, the
provisions of Section 6(a)(4) of the Plan shall apply.

4. Forfeiture; Recovery of Compensation.  By accepting the Stock Option the
Optionee expressly acknowledges and agrees that his or her rights, and those of
any permitted transferee, under the Stock Option or to any Stock acquired under
the Stock Option or proceeds from the disposition thereof, are subject to
Section 6(a)(5) of the Plan (including any successor provision).  Nothing in the
preceding sentence shall be construed as limiting the general application of
Section 8 of this Agreement.

5. Transfer of Stock Option. The Stock Option may not be transferred except at
death in accordance with Section 6(a)(3) of the Plan.

6. Certain Tax Matters.  The Optionee expressly acknowledges and agrees that he
or shall be responsible for satisfying and paying all taxes arising from or due
in connection with the Stock Option, the exercise of the Stock Option, and/or
the acquisition of any Stock hereunder.  The Company shall have no liability or
obligation relating to the foregoing.

7. Form S-8 Prospectus.  The Optionee acknowledges that he or she has received
and reviewed a copy of the prospectus required by Part I of Form S-8 relating to
shares of Stock that may be issued pursuant to the exercise of the Stock Option
under the Plan.  

 

--------------------------------------------------------------------------------

 

8. Acknowledgments.  By accepting the Stock Option, the Optionee agrees to be
bound by, and agrees that the Stock Option is subject in all respects to, the
terms of the Plan.  In the event of any conflict between the terms of this
Agreement and the Plan, the terms of the Plan shall control.  The Optionee
further acknowledges and agrees that (a) the signature to this Agreement on
behalf of the Company is an electronic signature that will be treated as an
original signature for all purposes hereunder and (b) such electronic signature
will be binding against the Company and will create a legally binding agreement
when this Agreement is countersigned by the Optionee.

[The remainder of this page is intentionally left blank]

 

 

 

-2-

--------------------------------------------------------------------------------

 

Executed as of the ___ day of [●], [●].

 

Company:

ABIOMED, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Optionee:

 

 

 

Name:

 

 

 

 

 

Address:

 

 

 

[Signature Page to Non-Statutory Option Agreement]